Citation Nr: 0844087	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-32 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to November 
1971 and subsequently was a member of the United States Army 
National Guard.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO determination, which 
denied the requested benefits.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2006 of blunt trauma to 
the chest with complete transection of the aorta and heart 
laceration.  Other significant conditions listed as 
contributing to the death but not resulting in the underlying 
cause were vessel coronary artery disease and hypertensive 
heart disease.

2.  At the time of the veteran's death, he was service 
connected for bilateral tinnitus; microalbuminuria, 
hypertensive vascular disease, and chronic renal 
insufficiency; and an eye condition, diabetic retinopathy, 
status post pan-retinal photocoagulation right eye, diabetic 
macular edema right eye, current vitreous hemorrhage left 
eye, secondary to hypertension associated with hypertension 
with elevated renal function testing, microalbuminuria.  His 
disability rating at the time of his death was 40 percent.

3.  A service-connected disability was not a principal or 
contributory cause of the veteran's death.

4.  At no time during the veteran's life did he have a total 
disability rating.

5.  A claim for an evaluation in excess of 30 percent 
disabling for a service-connected disability involving 
microalbuminuria, hypertensive vascular disease, and chronic 
renal insufficiency was pending at the time of the veteran's 
death, and a claim for accrued benefits was received within 
one year after his death.

6.  The veteran's service-connected disability involving 
microalbuminuria, hypertensive vascular disease, and chronic 
renal insufficiency was manifested by microalbuminuria, 
elevated blood urea nitrogen, creatinine, and protein 
spillage in his urine, widely fluctuant blood pressure, and 
chronic renal insufficiency.

7.  Effective December 1, 2005, the maximum allowable income 
for a surviving spouse with no dependents was $7,094.

8.  In March 2006, the appellant reported her annual income 
as $20,500 in gross wages and salary and $2,500 in insurance 
commissions.


CONCLUSIONS OF LAW

1.  A service-connected disability neither caused nor 
contributed to the cause of the veteran's death.  38 U.S.C.A. 
§§ 101(24), 1101, 1131, 1137, 1310, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for a disability involving microalbuminuria, hypertensive 
vascular disease, and chronic renal insufficiency for the 
purpose of accrued benefits are not met.  38 U.S.C.A. 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.104, Diagnostic Code 
7101, 4.115(a), 4.115(b), Diagnostic Code 7507 (2008).

3.  The appellant's countable income precludes her from 
receiving pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West 
2006); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim for entitlement to 
nonservice-connected death pension benefits, as will be 
explained fully below, in the present case there is no legal 
basis upon which this benefit may be awarded.  As such, the 
appellant's claim must, regrettably, be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

With respect to the appellant's claims for entitlement to 
cause of death and accrued benefits, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in March 2005, June 2006, and August 2006 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The appellant was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed her that additional information or evidence was 
needed to support her claims, and asked her to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

In addition, specifically in the context of a claim for cause 
of death benefits under 38 U.S.C.A. § 1310 Dependents and 
Indemnity Compensation (DIC), the Court held that section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
Court also held that a DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.  

The August 2006 letter informed the appellant what 
information and evidence was needed to support a claim for 
DIC based on the cause of the veteran's death, including 
"medical evidence showing that the veteran's service 
connected conditions caused or contributed to the veteran's 
death."  This letter was provided to the appellant prior to 
the Hupp decision, so it does not take the form prescribed in 
that case.  However, that decision does not mandate remand by 
the Board for every DIC claim; remand is only required where 
the notice provided was inadequate and not otherwise shown to 
be non-prejudicial.  Cf. Medrano v. Nicholson, 21 Vet.App. 
165, 170-71 (2007) (Board is not prohibited from evaluating 
for harmless error, however, the Court gives no deference to 
any such evaluation, which is subject to the Court's de novo 
review). 

Although no Court cases have been decided explicitly 
addressing prejudicial error within the context of Hupp and 
DIC cases, guidance can be obtained from the line of cases 
concerning VCAA notice for increased rating cases.  Failure 
to provide pre-adjudicative notice of any of the necessary 
duty to notify elements is presumed to create prejudicial 
error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Actual knowledge can also be established by statements or 
actions by the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
It is clear from the appellant's statements that she had 
actual knowledge of (a) what the veteran's service-connected 
disabilities were at the time of his death, and (b) that she 
needed medical evidence to establish a link between the cause 
of his death and that condition.  In March 2007, the 
appellant submitted a statement indicating that she had been 
informed by the investigating sheriff that her husband may 
have suffered a heart attack before the car accident.  She 
also submitted a March 2007 statement of this investigating 
sheriff, reflecting his belief that a medical issue, 
specifically, a heart attack may have occurred prior the 
accident.  Moreover, the claimant's knowledge can be imputed 
to her through her representative.  In this case, she has 
been represented by the private attorney listed on the title 
page, who is well versed in veterans' benefits law.  He 
advanced argument on her behalf in a May 2006 notice of 
disagreement (NOD), which showed he clearly knew what was 
needed to prevail in this case.

In light of the foregoing, the Board finds that despite the 
fact that the Hupp notice requirements were not explicitly 
met, that error was not prejudicial to the appellant.  The 
Board, therefore, finds that VA has discharged its duty to 
notify.  Although the notice letters were not sent before the 
initial decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notices have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of this claim 
and given ample time to respond, but the RO also 
readjudicated the case after the notices were provided, most 
recently in an April 2007 supplemental statement of the case 
(SSOC).  Cf. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

With regards to a claim for an increased rating, the March 
2005 VCAA letter specifically satisfied the elements (2) and 
(3) of the duty to notify, articulated above.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  With specific regard 
to the first element, the Board notes that, in order to 
satisfy the first Pelegrini II element for an increased-
compensation claim, section 5103(a) compliant notice must 
meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that, to the extent that 
Vazquez-Flores may be applied to this claim for accrued 
benefits, any defects with regards to these requirements are 
non-prejudicial.  

Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As with the case with the Hupp requirements, 
it does not take the form prescribed in that case.  
Therefore, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In March 2005, the RO sent a VCAA letter, which indicated 
that evidence should be provided showing the veteran's 
service-connected disability involving microalbuminuria, 
hypertensive vascular disease, and chronic renal 
insufficiency had increased in severity.  In addition, the 
veteran was questioned about his daily life, with regards to 
this disability, during the course of the April 2004 VA 
examination performed in association with this claim.  The 
veteran provided statements at this examination in which he 
detailed the impact this disability had on his daily life.  
It was specifically noted in the April 2004 VA examination 
report that the veteran's wife was in attendance at this 
examination.  In light of the notice given, and the questions 
asked, the Board finds that a reasonable person would have 
known that the evidence needed to show that his disability 
had worsened and what impact that had on his occupation and 
daily life.  Furthermore, based on the responses provided by 
the veteran, the Board finds that he had actual knowledge of 
the requirement, and that any failure to provide adequate 
notice was not prejudicial.  See Sanders, supra.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores.  

As to the second element, the Board notes that the veteran 
was service connected for a disability involving 
microalbuminuria, hypertensive vascular disease, and chronic 
renal insufficiency.  As will be discussed below, the 
veteran's disability was rated under 38 C.F.R. 4.104, 
4.114(a), and 4.115(b).  Notification of the specific rating 
criteria was provided in the March 2005 statement of the case 
(SOC) and the October 2006 SOC, after which, a SSOC was 
issued in February 2007 and again in April 2007.  

As to the third element, the Board notes that this 
information was provided in the October 2006 SOC, in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the signs and symptoms of his disability, as 
well as its resulting impairment.  See Vazquez-Flores; 
Sanders, supra. 

As to the fourth element, the March 2005, June 2006, and 
August 2006 letters did provide notice of the types of 
evidence, both lay and medical, that could be submitted in 
support of a claim.  The Board finds that the fourth element 
of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores is 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private and VA medical records are in the file.  All 
records identified by the appellant as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  With respect 
to the claim for service connection for cause of death, an 
examiner offered an opinion most recently in April 2007 
regarding the cause of the veteran's death.  This examination 
report and opinion are thorough and complete.  The examiner 
noted that the claims file had been reviewed.  Therefore, the 
Board finds this examination report and the opinion of the 
examiner sufficient upon which to base a decision.  

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran with an examination for his 
service-connected disability involving microalbuminuria, 
hypertensive vascular disease, and chronic renal 
insufficiency in April 2004.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds this 
examination report to be thorough and consistent with the VA 
and private treatment records from that time.  The 
examination in this case is adequate upon which to base a 
decision with regards to this claim.  In addition, the Board 
notes that entitlement to accrued benefits is determined 
based on the evidence of record at the time of the veteran's 
death.  See 38 C.F.R. § 3.1000 (2008).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Entitlement to service connection for the cause of death.

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2008).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).
The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2008).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

The veteran's death certificate reflects that he died on 
February [redacted], 2006 of blunt trauma to the chest with complete 
transection of aorta and heart laceration.  This death 
certificate also listed other significant conditions 
contributing to the death but not resulting in the underlying 
cause to be vessel coronary artery disease and hypertensive 
heart disease.    

The appellant contends that the veteran had a heart attack 
while driving, which led to the car accident resulting in his 
death.  See appellant's statement, March 2007.  

At the time of the veteran's death, he was service connected 
for tinnitus (rated as 10 percent disabling); 
microalbuminuria, hypertensive vascular disease, and chronic 
renal insufficiency (rated as 30 percent disabling); and an 
eye condition, diabetic retinopathy, status post pan-retinal 
photocoagulation right eye, diabetic macular edema right eye, 
current vitreous hemorrhage left eye, secondary to 
hypertension associated with hypertension with elevated renal 
function testing, microalbuminuria (rated as 10 percent 
disabling).  His disability rating at the time of death was 
40 percent

The Board notes that an autopsy was performed on February [redacted], 
2006, at which it was determined that the cause of death was 
a massive blunt trauma to the chest/thoracic resulting in 
transection(s) of the aorta and lacerations of the left and 
right ventricles of the heart.  No mention was made at this 
time of a heart attack or a myocardial infarction.  This 
autopsy was later discussed in a March 6, 2006 newspaper 
article, in which it was also noted that, at the time of the 
accident, the weather was clear, road conditions were ideal, 
and the slowed tanker, which the veteran's car hit, was 
clearly visible.  See "Coroner Receives Autopsy Results" 
article, March 6, 2006.

In regards to the appellant's allegations, the Board 
acknowledges that the claims folder contains a December 15, 
2006 letter from a physician who treated the veteran from 
February 2005 to February 2006.  See Memorial Health Care 
Systems letter, December 2006.  After outlining the veteran's 
medical history, the physician stated that it is very likely, 
with his multiple risk factors, that he may have died from a 
sudden myocardial infarction, which led to an auto accident.  
He continued on to state that he believed that the veteran's 
accident may have been a result of his health issues. 

The Board also notes that the claims folder contains a letter 
from the sheriff who investigated the car accident.  See York 
County Sheriff's Office letter, March 2007.  The sheriff 
indicated that, on the day of the accident, he had asked the 
appellant whether her husband had had any heart trouble.  He 
felt that a heart attack was possible because of the lack of 
blood at the scene.  He continued on to note that he had 
discussed with the York County Attorney the possibility that 
a heart attack may have occurred prior to the accident.  The 
sheriff concluded by stating that another indicator that a 
medical issue may have occurred prior to the accident is the 
lack of skid marks by the veteran's vehicle.  This sheriff 
had also discussed the lack of skid marks in the February [redacted], 
2006 York News-Times article reporting on the accident. 

In addition to the December 2006 private opinion, the claims 
folder also contains VA opinions from February 2007 and April 
2007.  In February 2007, a VA examiner reviewed the claims 
folder and the veteran's medical records.  Upon reviewing the 
autopsy report and the cause of death listed on the veteran's 
death certificate, he stated that he would have to resort to 
mere speculation in providing an opinion stating that a heart 
attack led to the car accident that caused the veteran's 
death.  He further noted that the circumstances of the auto 
accident were not clear.  While the veteran did have noted 
coronary artery disease and hypertensive heart disease as 
confirmed by autopsy pathology results, there was no 
confirmation or evidence of fatal arrhythmias, cardiac 
ischemia, neurologic events, etc., that may have contributed 
to the auto accident.  In regards to the December 2006 
private opinion, this examiner noted that it is a possibility 
that the veteran had a heart attack prior to the accident but 
there is no objective evidence to confirm that such an event 
occurred and no preponderance of evidence to suggest that 
this indeed happened, given the other multiple possibilities, 
which could have led to this fatal event. 

In April 2007, upon receipt of the March 2007 statements 
submitted by the appellant and the sheriff and the copies of 
the February and March 2006 newspaper articles, a new VA 
examiner was asked to opine on the cause of the veteran's 
death.  The examiner reviewed the claims folder and noted the 
cause of the veteran's death, as listed on his death 
certificate.  She further noted that the veteran had evidence 
of coronary blockage in the mid circumflex artery, distal 
left anterior and distal right coronary artery, with a stent 
at the site of the blockage in the RCA.  She stated that 
there was no report that the veteran had been experiencing 
any symptoms prior to the event, and the autopsy made no 
mention that there was any myocardial necrosis to indicate 
lack of blood flow to the myocardium.  If the veteran had 
experienced an infarct to the degree that would have caused 
him to lose consciousness prior to the accident, some degree 
of necrosis should have been present at the autopsy.  She 
continued on by stating that, although she is not an expert 
in accident scene investigation, she would speculate that, in 
an unconscious state, one could not maintain the vehicle at 
60 mph unless the cruise control was set.  Finally, she 
concluded by stating that, with the lack of myocardial 
necrosis indicating myocardial ischemia per autopsy, it is 
less likely as not that the veteran collided with the vehicle 
because of a heart attack.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

With regards to the December 2006 private opinion, the Board 
notes that this letter gives no indication that the physician 
reviewed the entire claims folder, to specifically include 
the autopsy report.  In addition, this physician did not 
offer a detailed rationale for his opinion.  He simply noted 
that, in light of the fact that the veteran had had multiple 
health issues, his accident may have been a result of a 
sudden myocardial infarction.  Conversely, the examiner who 
rendered the April 2007 VA opinion reviewed the entire claims 
folder and specifically noted the results of the autopsy.  
She supported her opinion by noting that the autopsy revealed 
no evidence of myocardial necrosis indicating myocardial 
ischemia.

While the February 2007 examiner noted that it was a 
"possibility" that the veteran had a heart attack 
immediately preceding his fatal accident, the examiner found 
there to be no objective evidence or preponderance of 
evidence to suggest that this alleged heart attack occurred.  
The examiner noted that it would be mere speculation for him 
to opine that the veteran's death was due to a heart attack.  
The Board notes that a mere possibility of an etiological 
relationship between the veteran's diseases and service is 
analogous to the term "may or may not" and is hence too 
speculative to form a basis upon which service connection may 
be established.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992)

In light of the fact that the December 2006 private opinion 
does not appear to be based on a complete review of the 
veteran's claims folder or supported by a detailed rationale 
and the VA examiner in February 2007 was not able to render 
an opinion linking the veteran's death to a heart attack, the 
Board finds the April 2007 VA opinion to be the most credible 
and of greater probative value.  According, the Board 
concludes that the evidence does not reveal that the 
veteran's death was caused by a heart attack.  

The Board is sympathetic to the appellant in that it is clear 
that she sincerely believes that her spouse's death was a 
result of a heart attack.  However, the competent medical 
evidence of record does not support this contention.  As a 
lay person has not been shown to be capable of making medical 
conclusions, her statements that the veteran's death was 
essentially caused by a heart attack are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Likewise, the Board notes the sheriff's statement indicating 
that he believed the accident may have been caused by a heart 
attack.  However, the claims folder contains no evidence that 
the sheriff, or the York County attorney, have any medical 
expertise, rendering them capable of making medical 
conclusions. 
 	
Therefore, as the most probative medical opinion of record 
does not relate the veteran's death, directly or indirectly, 
to a service-connected disability, or to his active duty 
service, the Board finds that service connection is not 
warranted for the veteran's cause of death.  38 U.S.C.A. §§ 
1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2008).  

2.  Entitlement to accrued benefits.

The law applicable to accrued benefits provides that certain 
individuals, including the veteran's surviving spouse, may be 
paid periodic monetary benefits (due and unpaid for a period 
not to exceed two years) to which the veteran was entitled at 
the time of his death under existing ratings or based on 
evidence in the file or constructively of record at the time 
of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 
3.1000 (2008).  A claim for such benefits must be filed 
within one year of the veteran's death.  38 C.F.R. § 
3.1000(a), (c) (2008).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2008).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2008); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2008).

The veteran brought a claim for an increased rating in March 
2004.  The RO denied this claim in a June 26, 2004 rating 
decision.  A NOD was submitted in August 2004 with respect to 
this denial.  In March 2005, an SOC was issued with respect 
to this issue.  The veteran submitted a VA Form 9 Appeal in 
April 2005.  The veteran denied on February [redacted], 2006.  In 
March 2006, the appellant submitted a claim for any accrued 
benefits.  The Board finds that the veteran had a pending 
claim for an increased rating for a service-connected 
disability involving microalbuminuria, hypertensive vascular 
disease, and chronic renal insufficiency at the time of his 
death and that the appellant filed for accrued benefits 
within one year of the veteran's death.  As such, the Board 
will consider the merits of the increased rating claim based 
on the evidence of record at the time of the veteran's death.  
See 38 C.F.R. § 3.1000 (2008).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

In the June 2004 rating decision, a 30 percent evaluation was 
continued for the veteran's service-connected disability 
involving microalbuminuria, hypertensive vascular disease, 
and chronic renal insufficiency under Diagnostic Codes 7101 
and 7507.  The veteran was seeking a higher rating.  

Under Diagnostic Code 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is afforded 
a 10 percent rating for diastolic pressure predominately 
measuring 100 or more or; systolic pressure predominantly 
measuring 160 or more, or; where continuous medication is 
required for control of hypertension in an individual with a 
history of diastolic pressure predominantly measuring 100 or 
more.  A 20 percent rating is afforded for diastolic pressure 
predominately measuring 110 or more or; systolic pressure 
predominantly measuring 200 or more.   A 40 percent rating is 
afforded for diastolic pressure predominately measuring 120 
or more.  A 60 percent rating is afforded for diastolic 
pressure predominately measuring 130 or more.  According to 
Note 1, hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  According to Note 2, 
hypertension due to aortic insufficiency or hyperthyroidism 
is to be evaluated as part of the condition causing it, 
rather than by a separate rating.  The Board notes that, 
effective September 6, 2006, Diagnostic Code 7101 was revised 
to include Note 3, which states that hypertension should be 
evaluated separately from hypertensive heart disease and 
other types of heart disease.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).  

Under Diagnostic Code 7507, arteriolar nephrosclerosis is 
rated according to the predominant symptoms as renal 
dysfunction, hypertension, or heart disease.  If rated under 
the cardiovascular schedule, however, the percentage rating 
which would otherwise be assigned will be elevated to the 
next higher evaluation.  38 C.F.R. § 4.115b (2008).

The Board notes that it appears that the RO, according to 
Diagnostic Code 7507,   continued the veteran's 30 percent 
evaluation in the June 2004 rating decision based on his 
renal dysfunction.  Under the renal dysfunction provisions, a 
30 percent rating is warranted when there is albumin constant 
or recurring with hyaline and granular casts or red blood 
cells; or, transient or slight edema or hypertension at least 
10 percent disabling under Diagnostic Code 7101.  A 60 
percent rating is warranted when there is constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101.  An 80 percent rating is 
warranted when there is persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  A 100 percent rating 
is warranted where the renal dysfunction requires regular 
dialysis, or precludes more than sedentary activity from one 
of the following: persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.   38 C.F.R. § 4.115 (2008).  

The Board notes that the veteran underwent a VA examination 
in April 2004.  The examiner reviewed the claims folder and 
took into account the veteran's reported history.  The 
veteran reported that, prior to the examination, he sought 
care from a cardiologist who identified that he was spilling 
protein into his urine.  His medications were adjusted to 
include additional medications for treating microalbuminuria.  
The examiner noted that the veteran had laboratory findings 
of elevated blood urea nitrogen, creatinine, and protein 
spillage in his urine dating back to at least January of 
2000.  The veteran was noted as being currently asymptomatic 
with regard to his albuminuria.  It was noted that the 
veteran's blood pressure had been widely fluctuant and in 
poor control for the past 34 years.  The veteran's blood 
pressure was not recorded at this examination.  The veteran 
denied myocardial infarction, chest pains, palpitations, and 
other cardiac symptomatology. The examiner noted that the 
most recent laboratory values were consistent dating back to 
2000.  Laboratory values from 2003 showed a blood urea 
nitrogen (BUN) of 36 (high, normal 20) and a creatinine of 
1.9 (high, normal 1.5).  The veteran was diagnosed with 
microalbuminuria.  The examiner concluded by noting that, 
with regard to functional impairment of the veteran's chronic 
renal insufficiency, the veteran had an anatomical and a 
laboratory identified impairment, with no clinical 
manifestations of chronic renal insufficiency.  

The claims folder also contains private and VA treatment 
records.  In March 2004, the veteran was noted as having some 
microalbuminuria.  See Utica Family Medical Clinic treatment 
record, March 2004.  In May 2005, the veteran reported that 
he felt as if his kidneys were working better.  See Seward 
Family Medical Center treatment record, May 2005.  The 
veteran was noted in September 2005 as having edema in his 
feet.  See Seward Family Medical Center treatment record, 
September 2005.  In January 2006, the veteran was also noted 
as having some mild edema.  See York General Hospital 
treatment record, January 2006.  

As described above, in order to receive an evaluation in 
excess of 30 percent under the rating criteria for renal 
dysfunction, the veteran's disability would have had to be 
manifested by constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  The 
Board acknowledges that the veteran had been noted as having 
microalbuminuria and mild edema.  However, there is no 
evidence in the claims folder indicating that the veteran had 
constant albuminuria or a definite decrease in kidney 
function.  As discussed above, the veteran was noted at the 
April 2004 VA examination as having a chronic renal 
insufficiency.  However, it was also noted at this 
examination that the veteran had no clinical manifestations 
of his chronic renal insufficiency.   Furthermore, the 
evidence does not show that the veteran had BUN of at least 
40mg% or creatinine of at least 4mg%.  

With regards to applying Diagnostic Code 7101, the Board 
notes that, prior to his death, the veteran's blood pressure 
had been recorded as follows: 148/70, 150/72, 160/72, 172/80, 
168/81, 170/72.  See York General Hospital treatment record, 
March 2005; Seward Family Medical Center treatment record, 
May 2005 and September 2005; BryanLGH Medical Center 
treatment record, September 2005; Urology, P.C. treatment 
record, December 2005.  As such, not only did the veteran not 
meet the criteria for a 40 percent rating under Diagnostic 
Code 7101, he also did not meet the criteria for a 20 percent 
rating under this diagnostic code. 

Therefore, the Board finds that the veteran did not meet the 
criteria of a 60 percent evaluation under 38 C.F.R. § 4.115a, 
Renal Dysfunction, nor did he meet the criteria of a 40 
percent rating under Diagnostic Code 7101.  As such, an 
increased rating cannot be awarded.  

The Board has considered the application of other diagnostic 
codes used in rating disabilities of the genitourinary system 
or cardiovascular system.  However, the Board finds that the 
criteria used in rating renal dysfunction is the most 
appropriate, in light of the veteran's symptoms.  As 
mentioned above, the veteran did not demonstrate a blood 
pressure such that an increased rating would be assigned 
under Diagnostic Code 7101.  In addition, the veteran denied 
myocardial infarction, chest pains, palpitations, and other 
cardiac symptomatology at the April 2004 VA examination.  The 
Board notes that the claims folder does not reflect that the 
veteran experienced a voiding dysfunction, obstructed 
voiding, or urinary tract infections.  In regards to the 
rating criteria used in evaluating urinary frequency, the 
Board notes that the veteran was noted as having mild 
difficulties with urinating.  See Urology, P.C. treatment 
record, December 2005.  However, it was also noted in the 
evidence of record that this was secondary to benign 
prostatic hypertrophy.  Id.  As such, the Board finds that 
the veteran was appropriately rated under his 30 percent 
evaluation, and an increased rating for the purpose of 
accrued benefits is not warranted. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Saccharate v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Board concludes that the veteran's 
disability was not shown to have caused marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities.  It also did not necessitate frequent 
periods of hospitalization; and did not otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  As such, the Board finds that the requirements 
for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating for the purposes of 
accrued benefits, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings is not for 
application.  Hart, supra.

3.  Entitlement to nonservice-connected death pension 
benefits.

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's non-service-connected 
death.  See 38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 
3.3(b)(4) (2008).  An appellant is entitled to these benefits 
if the veteran served on active duty for 90 consecutive days 
or more, part of which was during a period of war; or, if the 
veteran served during a period of war and was discharged from 
service due to a service-connected disability or had a 
disability determined to be service-connected, which would 
have justified a discharge for disability; and, if the 
appellant meets specific income and net worth requirements.  
38 U.S.C.A. § 1541 (West 2002).  In computing the necessary 
active service, broken periods of service may be aggregated 
to total 90 days during one or more periods of war.  38 
C.F.R. § 3.16 (2008).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23 
(2008).  In determining income for this purpose, payments of 
any kind from any source, including salary, retirement or 
annuity payments, or similar income, which has been waived, 
are counted as income during the 12-month annualization 
period in which received unless specifically excluded.  38 
U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 (2008).  
Exclusions from income include the expenses of the veteran's 
last illness and burial and for the veteran's just debts, 
debts not incurred to secure real or personal property, if 
paid by the appellant.  38 C.F.R. § 3.272(h) (2008).  Such 
expenses may be deducted only for the 12- month annualization 
period in which they were paid.  38 C.F.R. § 3.272(h) (2008).  
Exclusions from income do not include Social Security 
disability benefits.  38 C.F.R. § 3.272 (2008).  Such income 
is therefore included as countable income.  Medical expenses 
in excess of five percent of the maximum income rate 
allowable, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period, to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii) (2008).

The annual income of the surviving spouse includes her income 
and the annual income of each child of the veteran in the 
custody of the surviving spouse to the extent that the 
child's income is reasonably available to or for the 
surviving spouse, unless in the judgment of VA, to do so 
would work a hardship on the surviving spouse.  There is a 
rebuttable presumption that all of such a child's income is 
available to or for the surviving spouse.  38 C.F.R. § 3.23 
(d)(5) (West 2002).  

In March 2006, the appellant filed an application for 
nonservice-connected death pension benefits.  She reported no 
dependent children on her claim.  In May 2006, the RO issued 
a determination notifying her that her claim for VA death 
pension benefits was denied because her countable income 
exceeded the maximum annual pension rate.  This appeal 
ensued.

As discussed above, in order to receive death pension 
benefits as a surviving spouse, the appellant must be the 
surviving spouse of a veteran who had the requisite wartime 
service, and her income must be less than the statutory 
maximum rate of death pension.  38 U.S.C.A. § 1541 (West 
2002).  Here, the deceased veteran served more than 90 days 
during the Vietnam era, so he had the required wartime 
service.  The evidence of record reflects that the appellant 
is his lawful surviving spouse.  

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521 (West 2002).  
The rates of improved pension benefits are published in 
tabular form in appendix B of Veterans Benefits 
Administration Manual M21-1 (M21-1), and are given the same 
force and effect as if published in the Code of Federal 
Regulations.  38 C.F.R. § 3.21 (2008).  The maximum annual 
pension rate is adjusted from year to year.  The maximum 
allowable rate for a surviving spouse with no dependents was 
$7,094, effective December 1, 2005; $7,329, effective 
December 1, 2006; and $7,498, effective December 1, 2007.  
See M21-1, part I, Appendix B.

On her March 2006 Claim, the appellant reported her income as 
$20,500 in gross wages and salary and $2,500 in insurance 
commissions.

In summary, the evidence of record shows that the appellant's 
reported countable income exceeds the statutory limits for 
entitlement to pension benefits.  The Board is very 
sympathetic to her loss and recognizes the veteran's 
contributions to his country.  The Board is nonetheless bound 
by the laws enacted by Congress, the regulations of the 
Department, the instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 2006).  The law 
passed by Congress specifically prohibits the payment of VA 
pension benefits to those whose countable income exceeds 
statutory limits.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Due to the fact that the appellant's countable 
income exceeds the statutory limits, she is not legally 
entitled to pension benefits.  Thus, her claim must be 
denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of death is 
denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


